Van Dusen, P. J.,
The executors, by virtue of a power of sale in the will, agreed in writing to sell and convey certain real estate to Reba Rabinowitz for $7,950, and received $500 on account. Shortly thereafter, they got an offer of $8,325, accompanied by an executed agreement of sale and a check for $500 on account, from another person, Nathan Balsham. The executors obtained a citation directed to both purchasers to show cause why they should not complete the sale to Balsham. Rabinowitz resists the petition.
Undoubtedly it is the law that fiduciaries (contradistinguished from an individual dealing with his own property) are legally and, therefore, morally bound to repudiate their agreements if they get a better firm offer: Orr’s Estate, 283 Pa. 476; Clark et al. v. Provident Trust Co., etc., et al., 329 Pa. 421. See also Peters’ Estate, 39 D. & C. 594. Care should be taken not to lose the second purchaser; and indeed there is a danger of losing both.
The prayer of the petition is granted. If the executors feel that the purchaser should pay more on account, or give a bond to complete the sale, or to protect the estate against liability for commissions on the first sale, or have any other suggestion, they may bring the matter to the attention of the court upon settlement of the decree which counsel is directed to prepare. This decree should set aside the Rabinowitz sale and confirm the Balsham sale.